Citation Nr: 9908813	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-36 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether the veteran is entitled to payment or reimbursement 
of unauthorized medical expenses that he incurred on October 
18, 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to July 
1945.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from adverse action by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Walla Walla, 
Washington, at which time the VA Regional Office (RO) in 
Spokane was originally involved.  The VARO in Boise is RO 
with current jurisdiction. 

The Board remanded the case for further development and 
adjudicative action in July 1998.


FINDINGS OF FACT

1.  Service connection has been granted for conversion 
reaction, rated as 100 percent disabling on various bases 
since 1973.

2.  The October 18, 1995 private care was for evaluation of 
what appeared to be serious, possibly new heart problems in a 
veteran with a significant heart disability history and maybe 
reasonably construed as having been an emergency.  

3.  Evidence and medical opinion establishes a reasonable 
probability that the October 18, 1995 care was under 
circumstances for which comparable and immediately adequate 
VA facilities have not been demonstrated to have been 
reasonably and feasibly available; and in any event, an 
attempt to use VA facilities beforehand would have been 
impractical.  


CONCLUSION OF LAW

The criteria for reimbursement of the cost of unauthorized 
medical treatment on October 18, 1995, have been met.  38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 11 
Vet. App. 458 (1998); see also, Webb v. Brown, 7 Vet. App. 
122 (1994)].  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that although 
the decision to authorize such non-VA care or not is 
discretional within VA and the Secretary under cited 
provisions, the right of a veteran to appeal thereon is 
basic.  See Zimick at 48.

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, supra, at 51.  As 
identified by the Court, the standard used to assess whether 
the Secretary's discretion to authorize or not was used 
judiciously in any given case is whether it was "arbitrary, 
capricious, an abuse of discretion or not otherwise in 
accordance with law".  See Malone v. Gober, 10 Vet. App. 539, 
543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  

However, there are totally separate provisions available for 
circumstances when there is no prior authorization or it has 
not been requested, and reimbursement of the expenses of such 
care is requested, as in this case.  

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition 

(2) medically determined to have been in 
need of care or treatment to make 
possible such veteran's entrance into a 
course of training, or prevent 
interruption of a course of training, or 
hasten the return to a course of training 
which was interrupted because of such 
illness, etc.; and

(3)  VA or other federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise or practical.  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994); Cotton v. Brown, 7 Vet. App. 325, 328 
(1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Factual Background

The veteran has service connection for a psychiatric disorder 
described as conversion reaction.  He was in receipt of a 
total rating based on individual unemployability from January 
1975 to February 1983, and since which time he has been in 
receipt of a 100 percent schedular rating for his conversion 
reaction.

The veteran had been diagnosed with arteriosclerotic heart 
disease with acute inferoposterior wall myocardial 
infarction, status post cardiac arrest times two with 
ventricular tachycardia, ventricular fibrillation and a 
history of quadruple bypass surgery.  Clinical records are in 
the file including from hospitalization in July and August 
1994 at which time hypertension was not in evidence and was 
felt to be under control.

The veteran was seen by a private physician, M. Golden, M.D., 
on October 18, 1995 when his blood pressure was 200/102.  The 
physician has since indicated that the veteran had a history 
of arrhythmias, heart surgery for coronary artery disease 
following sudden death, and new-onset hypertension out of 
control.  




An echocardiogram was done in Dr. Golden's office to evaluate 
and follow-up his problems.  The physician indicated that the 
veteran remained in his care.

A statement by the veteran's daughter was to the effect that 
he had gone to see Dr. Golden in October 1995 for a cardiac 
check-up, and where the physician had done a echocardiogram 
and a Doppler echocardiogram; that she had called within 2 
days to notify VA of this; and that there were charges of 
$325 and $125.

A VA physician opined that the tests could have been done at 
VAMC Spokane if contact had been made either at Spokane or 
Walla Walla prior thereto.  In a subsequent statement the VA 
physician opined again that the necessary procedures for this 
nonemergent procedure could have been done in Spokane and 
results given to the private physician; and that the veteran 
was required to get pre-authorization as this was beyond the 
limits of his VA fee-basis card.

At the request of the Board, a copy of both sides of the 
veteran's VA outpatient card is now in the files.

Analysis

Initially, the Board finds that the veteran's claim for 
reimbursement for private care and studies done on October 
18, 1995, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

With regard to unauthorized medical expense cases, the Board 
would note from the start that the Court had directly 
addressed reimbursement cases from the standpoint that while 
all facets of the criteria must be met, that nonetheless, the 
criteria are cumulative in nature.  See Malone v. Gober, Argo 
v. Derwinski, and Cotton v. Brown cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.  

Thus, since the veteran meets all other requirements, there 
are basically only two final questions to be resolved, 
namely, was his situation an emergency, and was there a 
reasonably feasible VA facility which could handle the 
medical question as contemplated within the scope of 
pertinent regulatory guidelines.

The first issue to be resolved is whether the herein 
concerned circumstances constituted an emergency.  The Board 
finds that there is every reasonable basis for finding in the 
affirmative.  

The veteran has a history of serious and multi-faceted 
organic heart problems, although when last evaluated in 1994, 
he was not hypertensive.  When first seen on October 18, 
1995, however, his blood pressure was a roaring 200/102.

It is noteworthy that the veteran also has service connection 
for a psychiatric disorder that has never been rated less 
than 100 percent disabling since 1975 (whether based on 
individual unemployability or schedularly).  

Thus, what may or may not appear to be an emergency to the 
veteran, with clearly defined diminished capacity, is 
certainly subject to genuine concern and clearly merits an 
interpretation in the manner most favorable as relates to the 
veteran.

Parenthetically, perhaps, but abundantly supportive of this 
assessment, is that after a review of the VA outpatient fee 
card submitted by the veteran, it remains entirely unclear 
therefrom as to the legitimate procedures he was to have 
undertaken, all things being equal, to get pre-authorization.  
He has stated that he had no idea that what he was doing was 
untoward, and there is sound basis for agreeing that this was 
probably the case, and his statements in that regard are 
infinitely credible. 

Since the veteran is rated as 100 percent disabled due to a 
service-connected psychiatric disability, and has a long 
collateral history of serious and life-threatening heart 
problems, it is inappropriate to expect from him standard 
conduct or behavior.  Certainly from that point of view, that 
alone, notwithstanding he had developed additional symptoms 
not before seen, i.e., hypertension, it was an emergency 
situation.  And from all accounts, probably, from the point 
of view of his health and certainly his well-being, it was as 
well.  

Since all involved in this claim except VA seem to have 
perceived it as an emergency, it is that perception that is 
paramount under these circumstances.

Whether, as has been stated in the file, the veteran had a 
history of problems with dealing with the Spokane or any 
other VA office, is irrelevant to the issues at hand, as is 
whether or not this may have made him more reluctant to 
contact them as has been suggested by the physician whose 
opinion is of record with regard to the reimbursement issues.  

By any definition, whether objective or subjective in nature, 
the Board finds that the veteran's care at Dr. Golden's 
office on October 18, 1995, must be considered reasonable and 
clearly within the contextual definition of an "emergency".  
There is no sound basis for concluding that the veteran 
should have been expected to go to VA.  For that matter, 
given the information at hand including his VA fee-basis 
card, there is no sound basis for finding that he really 
should have been expected to know to the contrary.  

This conclusion is entirely consistent with the Court's 
admonitions to look for and find an equitable, infinitely 
responsible, accommodation for the seriously ill and badly 
disabled veteran's problems and is in concert with both the 
spirit and letter of the pertinent regulations relating 
thereto.  

Accordingly, VA is obligated to provide reimbursement for 
medical expenses incurred in connection with the veteran's 
unauthorized private medical care on October 18, 1995, 
pursuant to the provisions of 38 U.S.C.A. § 1728.


ORDER

Reimbursement for the expenses associated with a period of 
unauthorized care on October 18, 1995 is granted, subject to 
the regulations pertaining to the payment of monetary awards.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


